
	
		II
		Calendar No. 527
		109th CONGRESS
		2d Session
		S. 3709
		[Report No. 109–288]
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Lugar, from the
			 Committee on Foreign Relations, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To exempt from certain requirements of the Atomic Energy
		  Act of 1954 United States exports of nuclear materials, equipment, and
		  technology to India, and to implement the United States Additional
		  Protocol.
	
	
		IUnited
			 States-India peaceful atomic energy cooperation
			101.Short titleThis title may be cited as the
			 United States-India Peaceful Atomic
			 Energy Cooperation Act.
			102.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)strong bilateral
			 relations with India are in the national interest of the United States;
				(2)the United States
			 and India share common democratic values and the potential for increasing and
			 sustained economic engagement;
				(3)commerce in civil
			 nuclear energy with India by the United States and other countries has the
			 potential to benefit the people of all countries;
				(4)such commerce
			 also represents a significant change in United States policy regarding commerce
			 with countries not parties to the Nuclear Non-Proliferation Treaty, which
			 remains the foundation of the international non-proliferation regime;
				(5)any commerce in
			 civil nuclear energy with India by the United States and other countries must
			 be achieved in a manner that minimizes the risk of nuclear proliferation or
			 regional arms races and maximizes India’s adherence to international
			 non-proliferation regimes, including, in particular, the Guidelines of the
			 Nuclear Suppliers Group (NSG); and
				(6)the United States
			 should not seek to facilitate or encourage the continuation of nuclear exports
			 to India by any other party if such exports are terminated under United States
			 law.
				103.Declaration of
			 policy concerning United States-India peaceful atomic energy
			 cooperationIt shall be the
			 policy of the United States with respect to any peaceful atomic energy
			 cooperation between the United States and India—
				(1)to achieve as
			 quickly as possible a cessation of the production by India and Pakistan of
			 fissile materials for nuclear weapons and other nuclear explosive
			 devices;
				(2)to achieve as
			 quickly as possible the Government of India's adherence to, and cooperation in,
			 the full range of international non-proliferation regimes and activities,
			 including India's—
					(A)full
			 participation in the Proliferation Security Initiative;
					(B)formal commitment
			 to the Statement of Interdiction Principles;
					(C)public
			 announcement of its decision to conform its export control laws, regulations,
			 and policies with the Australia Group and with the Guidelines, Procedures,
			 Criteria, and Controls List of the Wassenaar Arrangement; and
					(D)demonstration of
			 satisfactory progress toward implementing the decision described in
			 subparagraph (C);
					(3)to ensure that
			 India remains in full compliance with its non-proliferation, arms control, and
			 disarmament agreements, obligations, and commitments;
				(4)to ensure that
			 any safeguards agreement or Additional Protocol thereto to which India is a
			 party with the International Atomic Energy Agency (IAEA) can reliably safeguard
			 any export or reexport to India of any nuclear materials and equipment;
				(5)to meet the
			 requirements set forth in subsections a.(1) and a.(3)–a.(9) of section 123 of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2153);
				(6)to act in a
			 manner fully consistent with the Guidelines for Nuclear Transfers and the
			 Guidelines for Transfers of Nuclear-Related Dual-Use Equipment, Materials,
			 Software and Related Technology developed by the multilateral Nuclear Suppliers
			 Group and the rules and practices regarding NSG decision-making;
				(7)given the special
			 sensitivity of equipment and technologies related to the enrichment of uranium,
			 the reprocessing of spent nuclear fuel, and the production of heavy water, to
			 work with members of the Nuclear Suppliers Group, individually and
			 collectively, to further restrict the transfers of such equipment and
			 technologies, including to India;
				(8)to maintain the
			 fullest possible international support for, adherence to, and compliance with
			 the Nuclear Non-Proliferation Treaty; and
				(9)that exports of
			 nuclear fuel to India should not contribute to, or in any way encourage,
			 increases in the production by India of fissile material for non-civilian
			 purposes.
				104.Waivers for
			 cooperation with india
				(a)Waiver
			 authorityIf the President
			 submits a determination under section 105 to the appropriate congressional
			 committees, the President may—
					(1)subject to subsection (b), exempt a
			 proposed agreement for cooperation with India arranged pursuant to section 123
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) from the requirement of
			 subsection a.(2) of such section;
					(2)waive the
			 application of section 128 of the Atomic Energy Act of 1954 (42 U.S.C. 2157)
			 with respect to exports to India; and
					(3)waive the
			 application of any sanction with respect to India under—
						(A)section 129
			 a.(1)(D) of the Atomic Energy Act of 1954 (42 U.S.C. 2158(a)(1)(D)); and
						(B)section 129 of
			 such Act (42 U.S.C. 2158) regarding any actions that occurred before July 18,
			 2005.
						(b)Joint
			 resolution of approval requirementAn agreement for cooperation
			 exempted by the President pursuant to subsection (a)(1) shall be subject to the
			 second proviso in subsection d. of section 123 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2153(d)) applicable to agreements exempted by the President pursuant
			 to subsection (a) of such section.
				105.Determination
			 regarding United States-india peaceful atomic energy cooperationThe determination referred to in section 104
			 is a written determination by the President, which shall be accompanied by a
			 report to the appropriate congressional committees, that—
				(1)India has
			 provided to the IAEA and the United States a credible plan to separate its
			 civil nuclear facilities, materials, and programs from its military facilities,
			 materials, and programs;
				(2)India has filed a
			 complete declaration regarding its civil nuclear facilities and materials with
			 the IAEA;
				(3)an agreement
			 between India and the IAEA requiring the application of safeguards in
			 perpetuity in accordance with IAEA standards, principles, and practices to
			 civil nuclear facilities, programs, and materials described in paragraph (2)
			 has entered into force and the text of such agreement has been made available
			 to the appropriate congressional committees;
				(4)India and the
			 IAEA are making substantial progress toward implementing an Additional
			 Protocol;
				(5)India is working
			 with the United States to conclude a multilateral treaty on the cessation of
			 the production of fissile materials for use in nuclear weapons or other nuclear
			 explosive devices;
				(6)India is
			 supporting international efforts to prevent the spread of enrichment and
			 reprocessing technology to any state that does not already possess full-scale,
			 functioning enrichment or reprocessing plants;
				(7)India has secured
			 nuclear and other sensitive materials and technology through the application of
			 comprehensive export control legislation and regulations, including through
			 effective enforcement actions, and through harmonization of its control lists
			 with, and adherence to, the guidelines of the Missile Technology Control Regime
			 and the Nuclear Suppliers Group; and
				(8)the Nuclear
			 Suppliers Group has decided to permit civil nuclear commerce with India
			 pursuant to a decision taken by the Nuclear Suppliers Group that—
					(A)was made by
			 consensus; and
					(B)does not permit
			 nuclear commerce with any non-nuclear weapon state other than India that does
			 not have IAEA safeguards on all nuclear materials and all peaceful nuclear
			 activities within the territory of such state, under its jurisdiction, or
			 carried out under its control anywhere.
					106.Prohibition on
			 certain exports and reexports
				(a)Sense of
			 Congress on Licensing PolicyIt is the sense of Congress that it
			 is in the interest of the United States to permit the timely consideration of
			 applications for the export and reexport to India of any nuclear materials and
			 sensitive technology requiring authorizations pursuant to parts 110 and 810 of
			 title 10, Code of Federal Regulations, to the extent that such exports and
			 reexports are consistent with United States laws, regulations, and policies in
			 effect at the time such export or reexport applications are to be
			 considered.
				(b)Prohibition
					(1)In
			 general
						(A)Nuclear
			 regulatory commissionExcept as provided in paragraph (2), the
			 Nuclear Regulatory Commission may not authorize pursuant to part 110 of title
			 10, Code of Federal Regulations, licenses for the export or reexport to India
			 of any equipment, materials, or technology related to the enrichment of
			 uranium, the reprocessing of spent nuclear fuel, or the production of heavy
			 water.
						(B)Secretary of
			 EnergyExcept as provided in paragraph (2), the Secretary of
			 Energy may not authorize pursuant to part 810 of title 10, Code of Federal
			 Regulations, licenses for the export or reexport to India of any equipment,
			 materials, or technology related to the enrichment of uranium, the reprocessing
			 of spent nuclear fuel, or the production of heavy water.
						(2)ExceptionsExports
			 or reexports otherwise prohibited under paragraph (1) may be approved
			 if—
						(A)the end
			 user—
							(i)is
			 a multinational facility participating in an IAEA-approved program to provide
			 alternatives to national fuel cycle capabilities; or
							(ii)is
			 a facility participating in, and the export or reexport is associated with, a
			 bilateral or multinational program to develop a proliferation-resistant fuel
			 cycle; and
							(B)the President
			 determines that the export or reexport will not improve India's ability to
			 produce nuclear weapons or fissile material for military uses.
						107.End-use
			 monitoring program
				(a)In
			 generalThe President shall ensure that all appropriate measures
			 are taken to maintain accountability with respect to nuclear materials,
			 equipment, and technology sold, leased, exported, or reexported to India and to
			 ensure United States compliance with Article I of the Nuclear Non-Proliferation
			 Treaty.
				(b)MeasuresThe
			 measures taken pursuant to subsection (a) shall include the following:
					(1)Obtaining and
			 implementing assurances and conditions pursuant to the export licensing
			 authorities of the Nuclear Regulatory Commission and the Department of Commerce
			 and the authorizing authorities of the Department of Energy, including, as
			 appropriate, conditions regarding end-use monitoring.
					(2)A detailed system
			 of reporting and accounting for technology transfers, including any retransfers
			 in India, authorized by the Department of Energy pursuant to section 57 b. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)). Such system shall be capable
			 of providing assurances that—
						(A)the identified
			 recipients of the nuclear technology are authorized to receive the nuclear
			 technology;
						(B)the nuclear
			 technology identified for transfer will be used only for peaceful safeguarded
			 nuclear activities and will not be used for any military or nuclear explosive
			 purpose; and
						(C)the nuclear
			 technology identified for transfer will not be retransferred without the prior
			 consent of the United States, and facilities, equipment, or materials derived
			 through the use of transferred technology will not be transferred without the
			 prior consent of the United States.
						(3)In the event the
			 IAEA is unable to implement safeguards as required by an agreement between the
			 United States and India arranged pursuant to section 123 of the Atomic Energy
			 Act of 1954 (42 U.S.C. 2153), arrangements that conform with IAEA safeguards
			 standards, principles, and practices that provide assurances equivalent to that
			 intended to be secured by the system they replace, including—
						(A)review in a
			 timely fashion of the design of any equipment transferred pursuant to the
			 agreement for cooperation, or of any facility that is to use, fabricate,
			 process, or store any material so transferred or any special nuclear material
			 used in or produced through the use of such material and equipment;
						(B)maintenance and
			 disclosure of records and of relevant reports for the purpose of assisting in
			 ensuring accountability for material transferred pursuant to the agreement and
			 any source or special nuclear material used in or produced through the use of
			 any material and equipment so transferred; and
						(C)access to places
			 and data necessary to account for the material referred to in subparagraph (B)
			 and to inspect any equipment or facility referred to in subparagraph
			 (A).
						(c)ImplementationThe
			 measures described in subsection (b) shall be implemented to provide reasonable
			 assurances that the recipient is complying with the relevant requirements,
			 terms, and conditions of any licenses issued by the United States regarding
			 such exports, including those relating to the use, retransfer, safe handling,
			 secure transit, and storage of such exports.
				108.Implementation
			 and compliance
				(a)Information on
			 nuclear activities of IndiaThe President shall keep the
			 appropriate congressional committees fully and currently informed of the facts
			 and implications of any significant nuclear activities of India,
			 including—
					(1)any material
			 non-compliance on the part of the Government of India with—
						(A)the
			 non-proliferation commitments undertaken in the Joint Statement of July 18,
			 2005, between the President of the United States and the Prime Minister of
			 India;
						(B)the separation
			 plan presented in the national parliament of India on March 7, 2006, and in
			 greater detail on May 11, 2006;
						(C)a safeguards
			 agreement between the Government of India and the IAEA;
						(D)an Additional
			 Protocol between the Government of India and the IAEA;
						(E)a peaceful
			 nuclear cooperation agreement between the Government of India and the United
			 States Government pursuant to section 123 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2153) or any subsequent arrangement under section 131 of such Act (42
			 U.S.C. 2160);
						(F)the terms and
			 conditions of any approved licenses; and
						(G)United States
			 laws and regulations regarding the export or reexport of nuclear material or
			 dual-use material, equipment, or technology;
						(2)the construction
			 of a nuclear facility in India after the date of the enactment of this
			 Act;
					(3)significant
			 changes in the production by India of nuclear weapons or in the types or
			 amounts of fissile material produced; and
					(4)changes in the
			 purpose or operational status of any unsafeguarded nuclear fuel cycle
			 activities in India.
					(b)Implementation
			 and compliance reportNot later than 180 days after the date on
			 which an agreement between the Government of India and the United States
			 Government pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2153) enters into force, and annually thereafter, the President shall submit to
			 the appropriate congressional committees a report including—
					(1)a description of
			 any additional nuclear facilities and nuclear materials that the Government of
			 India has placed or intends to place under IAEA safeguards;
					(2)a comprehensive
			 listing of—
						(A)all licenses that
			 have been approved by the Nuclear Regulatory Commission and the Secretary of
			 Energy for exports and reexports to India under parts 110 and 810 of title 10,
			 Code of Federal Regulations;
						(B)any licenses
			 approved by the Department of Commerce for the export or reexport to India of
			 commodities, related technology, and software which are controlled for nuclear
			 non-proliferation reasons on the Nuclear Referral List of the Commerce Control
			 List maintained under part 774 of title 15, Code of Federal Regulations;
						(C)any other United
			 States authorizations for the export or reexport to India of nuclear materials
			 and equipment; and
						(D)with respect to
			 each such license or other form of authorization described in subparagraphs
			 (A), (B), and (C)—
							(i)the
			 number or other identifying information of each license or
			 authorization;
							(ii)the name or
			 names of the authorized end user or end users;
							(iii)the name of the
			 site, facility, or location in India to which the export or reexport was
			 made;
							(iv)the terms and
			 conditions included on such licenses and authorizations;
							(v)any
			 post-shipment verification procedures that will be applied to such exports or
			 reexports; and
							(vi)the term of
			 validity of each such license or authorization;
							(3)any significant
			 nuclear commerce between India and other countries, including any such trade
			 that—
						(A)does not comply
			 with applicable guidelines or decisions of the Nuclear Suppliers Group;
			 or
						(B)would not meet
			 the standards applied to exports or reexports of such material, equipment, or
			 technology of United States origin;
						(4)either—
						(A)a certification
			 that India is in full compliance with the commitments and obligations contained
			 in the agreements and other documents referenced in subparagraphs (A) through
			 (F) of subsection (a)(1); or
						(B)if the President
			 cannot make such certification, an identification and assessment of all
			 compliance issues arising with regard to the adherence by India to its
			 commitments and obligations, including—
							(i)the
			 steps the United States Government has taken to remedy or otherwise respond to
			 such compliance issues;
							(ii)the responses of
			 the Government of India to such steps; and
							(iii)an assessment
			 of the implications of any continued noncompliance, including whether nuclear
			 commerce with India, if not already terminated under section 129 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2158), remains in the national security interest
			 of the United States;
							(5)a detailed
			 description of—
						(A)United States
			 efforts to promote national or regional progress by India and Pakistan in
			 disclosing, securing, capping, and reducing their fissile material stockpiles,
			 pending creation of a world-wide fissile material cut-off regime, including the
			 institution of a Fissile Material Cut-off Treaty;
						(B)the reactions of
			 India and Pakistan to such efforts; and
						(C)assistance that
			 the United States is providing, or would be able to provide, to India and
			 Pakistan to promote the objectives in subparagraph (A), consistent with its
			 obligations under international law and existing agreements; and
						(6)a detailed
			 description of efforts and progress made toward the achievement of
			 India's—
						(A)full
			 participation in the Proliferation Security Initiative;
						(B)formal commitment
			 to the Statement of Interdiction Principles;
						(C)public
			 announcement of its decision to conform its export control laws, regulations,
			 and policies with the Australia Group and with the Guidelines, Procedures,
			 Criteria, and Controls List of the Wassenaar Arrangement; and
						(D)demonstration of
			 satisfactory progress toward implementing the decision described in
			 subparagraph (C).
						(c)Submittal with
			 other annual reports
					(1)Report on
			 proliferation preventionEach annual report submitted under
			 subsection (b) after the initial report may be submitted together with the
			 annual report on proliferation prevention required under section 601(a) of the
			 Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3281(a)).
					(2)Report on
			 progress toward regional non-proliferationThe information
			 required to be submitted under subsection (b)(5) after the initial report may
			 be submitted together with the annual report on progress toward regional
			 non-proliferation required under section 620F(c) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2376(c)).
					(d)FormEach
			 report submitted under this section shall be submitted in unclassified form but
			 may contain a classified annex.
				109.United States
			 compliance with its Nuclear Non-Proliferation Treaty obligationsThis title shall not be deemed to constitute
			 authority for any action in violation of any obligation of the United States
			 under the Nuclear Non-Proliferation Treaty.
			110.Inoperability
			 of determination and waiversA
			 determination under section 105 and any waiver under section 104 shall cease to
			 be effective if the President determines that India has detonated a nuclear
			 explosive device after the date of the enactment of this Act.
			111.MTCR adherent
			 statusCongress finds that
			 India is not an MTCR adherent for the purposes of Section 73 of the Arms Export
			 Control Act (22 U.S.C. 2797b).
			112.Technical
			 amendmentSection 1112(c)(4)
			 of the Arms Control and Nonproliferation Act of 1999 (title XI of the Admiral
			 James W. Nance and Meg Donovan Foreign Relations Act, Fiscal Years 2000 and
			 2001 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
			 contained in appendix G of that Act; 113 Stat. 1501A–486)) is amended—
				(1)in subparagraph (B), by striking
			 and after the semicolon at the end;
				(2)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(3)by inserting
			 after subparagraph (B) the following new subparagraph:
					
						(C)so much of the
				reports required under section 108 of the United States-India Peaceful Atomic
				Energy Cooperation Act as relates to verification or compliance matters;
				and
						.
				113.DefinitionsIn this title:
				(1)The term
			 Additional Protocol means a protocol additional to a safeguards
			 agreement with the IAEA, as negotiated between a country and the IAEA based on
			 a Model Additional Protocol as set forth in IAEA information circular (INFCIRC)
			 540.
				(2)The term
			 appropriate congressional committees means the Committee on
			 Foreign Relations of the Senate and the Committee on International Relations of
			 the House of Representatives.
				(3)The term
			 atomic energy has the meaning given the term in section 11 c. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2014(c)).
				(4)The term
			 dual-use material, equipment, or technology means material,
			 equipment, or technology that may be used in nuclear or non-nuclear
			 applications.
				(5)The term
			 IAEA safeguards has the meaning given the term in section 830(3)
			 of the Nuclear Proliferation Prevention Act of 1994 (22 U.S.C. 6305(3)).
				(6)The term
			 nuclear materials and equipment means source material, special
			 nuclear material, production and utilization facilities and any components
			 thereof, and any other items or materials that are determined to have
			 significance for nuclear explosive purposes pursuant to subsection 109 b. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2139(b)).
				(7)The term
			 Nuclear Non-Proliferation Treaty means the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force March 5, 1970 (21 UST 483).
				(8)The terms
			 nuclear weapon and nuclear explosive device mean any
			 device designed to produce an instantaneous release of an amount of nuclear
			 energy from special nuclear material that is greater than the amount of energy
			 that would be released from the detonation of one point of trinitrotoluene
			 (TNT).
				(9)The terms
			 reprocessing and reprocess refer to the separation of
			 nuclear materials from fission products in spent nuclear fuel.
				(10)The term
			 sensitive nuclear technology  has the meaning given the term in
			 section 4(5) of the Nuclear Nonproliferation Act of 1978 (22 U.S.C.
			 3203(5)).
				(11)The term
			 source material has the meaning given the term in section 11 z. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2014(z)).
				(12)The term
			 special nuclear material has the meaning given the term in section
			 11 aa. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(aa)).
				(13)The term
			 unsafeguarded nuclear fuel-cycle activity means research on, or
			 development, design, manufacture, construction, operation, or maintenance
			 of—
					(A)any existing or
			 future reactor, critical facility, conversion plant, fabrication plant,
			 reprocessing plant, plant for the separation of isotopes of source or special
			 fissionable material, or separate storage installation with respect to which
			 there is no obligation to accept IAEA safeguards at the relevant reactor,
			 facility, plant, or installation that contains source or special fissionable
			 material; or
					(B)any existing or
			 future heavy water production plant with respect to which there is no
			 obligation to accept IAEA safeguards on any nuclear material produced by or
			 used in connection with any heavy water produced therefrom.
					IIUnited States
			 additional protocol implementation
			201.Short
			 titleThis title may be cited
			 as the United States Additional Protocol Implementation
			 Act.
			202.DefinitionsIn this title:
				(1)Additional
			 protocolThe term
			 Additional Protocol, when used in the singular form, means the
			 Protocol Additional to the Agreement between the United States of America and
			 the International Atomic Energy Agency for the Application of Safeguards in the
			 United States of America, with Annexes, signed at Vienna June 12, 1998 (T. Doc.
			 107–7).
				(2)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate and the Committee on Armed Services, the Committee
			 on International Relations, and the Committee on Appropriations of the House of
			 Representatives.
				(3)Complementary
			 accessThe term
			 complementary access means the exercise of the IAEA’s access
			 rights as set forth in Articles 4 to 6 of the Additional Protocol.
				(4)Executive
			 agencyThe term
			 executive agency has the meaning given such term in section 105 of
			 title 5, United States Code.
				(5)FacilityThe term facility has the
			 meaning set forth in Article 18i. of the Additional Protocol.
				(6)IAEAThe term IAEA means the
			 International Atomic Energy Agency.
				(7)Judge of the
			 united statesThe term
			 judge of the United States means a United States district judge,
			 or a United States magistrate judge appointed under the authority of chapter 43
			 of title 28, United States Code.
				(8)LocationThe term location means any
			 geographic point or area declared or identified by the United States or
			 specified by the International Atomic Energy Agency.
				(9)Nuclear
			 non-proliferation treatyThe
			 term Nuclear Non-Proliferation Treaty means the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force March 5, 1970 (21 UST 483).
				(10)Nuclear-weapon
			 state party and non-nuclear-weapon state partyThe terms nuclear-weapon State
			 Party and non-nuclear-weapon State Party have the meanings
			 given such terms in the Nuclear Non-Proliferation Treaty.
				(11)PersonThe term person, except as
			 otherwise provided, means any individual, corporation, partnership, firm,
			 association, trust, estate, public or private institution, any State or any
			 political subdivision thereof, or any political entity within a State, any
			 foreign government or nation or any agency, instrumentality or political
			 subdivision of any such government or nation, or other entity located in the
			 United States.
				(12)SiteThe term site has the meaning
			 set forth in Article 18b. of the Additional Protocol.
				(13)United
			 statesThe term United
			 States, when used as a geographic reference, means the several States of
			 the United States, the District of Columbia, and the commonwealths,
			 territories, and possessions of the United States and includes all places under
			 the jurisdiction or control of the United States, including—
					(A)the territorial sea and the overlying
			 airspace;
					(B)any civil aircraft of the United States or
			 public aircraft, as such terms are defined in paragraphs (17) and (41),
			 respectively, of section 40102(a) of title 49, United States Code; and
					(C)any vessel of the United States, as such
			 term is defined in section 3(b) of the Maritime Drug Law Enforcement Act (46
			 U.S.C. App. 1903(b)).
					(14)Wide-area
			 environmental samplingThe
			 term wide-area environmental sampling has the meaning set forth in
			 Article 18g. of the Additional Protocol.
				203.SeverabilityIf any provision of this title, or the
			 application of such provision to any person or circumstance, is held invalid,
			 the remainder of this title, or the application of such provision to persons or
			 circumstances other than those as to which it is held invalid, shall not be
			 affected thereby.
			AGeneral
			 provisions
				211.Authority
					(a)In
			 GeneralThe President is
			 authorized to implement and carry out the provisions of this title and the
			 Additional Protocol and shall designate through Executive order which executive
			 agency or agencies of the United States, which may include but are not limited
			 to the Department of State, the Department of Defense, the Department of
			 Justice, the Department of Commerce, the Department of Energy, and the Nuclear
			 Regulatory Commission, shall issue or amend and enforce regulations in order to
			 implement this title and the provisions of the Additional Protocol.
					(b)Included
			 AuthorityFor any executive
			 agency designated under subsection (a) that does not currently possess the
			 authority to conduct site vulnerability assessments and related activities, the
			 authority provided in subsection (a) includes such authority.
					(c)ExceptionThe authority described in subsection (b)
			 does not supersede or otherwise modify any existing authority of any Federal
			 department or agency already having such authority.
					BComplementary
			 access
				221.Requirement
			 for authority to conduct complementary access
					(a)ProhibitionNo complementary access to any location in
			 the United States shall take place pursuant to the Additional Protocol without
			 the authorization of the United States Government in accordance with the
			 requirements of this title.
					(b)Authority
						(1)In
			 generalComplementary access
			 to any location in the United States subject to access under the Additional
			 Protocol is authorized in accordance with this title.
						(2)United states
			 representatives
							(A)RestrictionsIn the event of complementary access to a
			 privately owned or operated location, no employee of the Environmental
			 Protection Agency or of the Mine Safety and Health Administration or the
			 Occupational Safety and Health Administration of the Department of Labor may
			 participate in the access.
							(B)NumberThe number of designated United States
			 representatives accompanying IAEA inspectors shall be kept to the minimum
			 necessary.
							222.Procedures for
			 complementary access
					(a)In
			 GeneralEach instance of
			 complementary access to a location in the United States under the Additional
			 Protocol shall be conducted in accordance with this subtitle.
					(b)Notice
						(1)In
			 generalComplementary access
			 referred to in subsection (a) may occur only upon the issuance of an actual
			 written notice by the United States Government to the owner, operator,
			 occupant, or agent in charge of the location to be subject to complementary
			 access.
						(2)Time of
			 notificationThe notice under
			 paragraph (1) shall be submitted to such owner, operator, occupant, or agent as
			 soon as possible after the United States Government has received notification
			 that the IAEA seeks complementary access. Notices may be posted prominently at
			 the location if the United States Government is unable to provide actual
			 written notice to such owner, operator, occupant, or agent.
						(3)Content of
			 notice
							(A)In
			 generalThe notice required
			 by paragraph (1) shall specify—
								(i)the purpose for the complementary
			 access;
								(ii)the basis for the selection of the
			 facility, site, or other location for the complementary access sought;
								(iii)the activities that will be carried out
			 during the complementary access;
								(iv)the time and date that the complementary
			 access is expected to begin, and the anticipated period covered by the
			 complementary access; and
								(v)the names and titles of the
			 inspectors.
								(4)Separate
			 notices requiredA separate
			 notice shall be provided each time that complementary access is sought by the
			 IAEA.
						(c)CredentialsThe complementary access team of the IAEA
			 and representatives or designees of the United States Government shall display
			 appropriate identifying credentials to the owner, operator, occupant, or agent
			 in charge of the location before gaining entry in connection with complementary
			 access.
					(d)Scope
						(1)In
			 generalExcept as provided in
			 a warrant issued under section 223, and subject to the United States
			 Government’s rights under the Additional Protocol to limit complementary
			 access, complementary access to a location pursuant to this title may extend to
			 all activities specifically permitted for such locations under Article 6 of the
			 Additional Protocol.
						(2)ExceptionUnless required by the Additional Protocol,
			 no inspection under this title shall extend to—
							(A)financial data (other than production
			 data);
							(B)sales and marketing data (other than
			 shipment data);
							(C)pricing data;
							(D)personnel data;
							(E)patent data;
							(F)data maintained for compliance with
			 environmental or occupational health and safety regulations; or
							(G)research data.
							(e)Environment,
			 Health, Safety, and SecurityIn carrying out their activities, members
			 of the IAEA complementary access team and representatives or designees of the
			 United States Government shall observe applicable environmental, health,
			 safety, and security regulations established at the location subject to
			 complementary access, including those for protection of controlled environments
			 within a facility and for personal safety.
					223.Consents,
			 warrants, and complementary access
					(a)In
			 General
						(1)Procedure
							(A)ConsentExcept as provided in paragraph (2), an
			 appropriate official of the United States Government shall seek or have the
			 consent of the owner, operator, occupant, or agent in charge of a location
			 prior to entering that location in connection with complementary access
			 pursuant to sections 221 and 222. The owner, operator, occupant, or agent in
			 charge of the location may withhold consent for any reason or no reason.
							(B)Administrative
			 search warrantIn the absence
			 of consent, the United States Government may seek an administrative search
			 warrant from a judge of the United States under subsection (b). Proceedings
			 regarding the issuance of an administrative search warrant shall be conducted
			 ex parte, unless otherwise requested by the United States Government.
							(2)Expedited
			 accessFor purposes of
			 obtaining access to a location pursuant to Article 4b.(ii) of the Additional
			 Protocol in order to satisfy United States obligations under the Additional
			 Protocol when notice of two hours or less is required, the United States
			 Government may gain entry to such location in connection with complementary
			 access, to the extent such access is consistent with the Fourth Amendment to
			 the United States Constitution, without obtaining either a warrant or
			 consent.
						(b)Administrative
			 Search Warrants for Complementary Access
						(1)Obtaining
			 administrative search warrantsFor complementary access conducted in the
			 United States pursuant to the Additional Protocol, and for which the
			 acquisition of a warrant is required, the United States Government shall first
			 obtain an administrative search warrant from a judge of the United States. The
			 United States Government shall provide to such judge all appropriate
			 information regarding the basis for the selection of the facility, site, or
			 other location to which complementary access is sought.
						(2)Content of
			 affidavits for administrative search warrantsA judge of the United States shall promptly
			 issue an administrative search warrant authorizing the requested complementary
			 access upon an affidavit submitted by the United States Government—
							(A)stating that the Additional Protocol is in
			 force;
							(B)stating that the designated facility, site,
			 or other location is subject to complementary access under the Additional
			 Protocol;
							(C)stating that the purpose of the
			 complementary access is to verify the correctness and completeness of
			 information declared by the United States Government pursuant to Article 2 of
			 the Additional Protocol;
							(D)stating that the requested complementary
			 access is in accordance with Article 4 of the Additional Protocol;
							(E)containing assurances that the scope of the
			 IAEA’s complementary access, as well as what it may collect, shall be limited
			 to the access provided for in Article 6 of the Additional Protocol;
							(F)listing the items, documents, and areas to
			 be searched and seized;
							(G)stating the earliest commencement and the
			 anticipated duration of the complementary access period, as well as the
			 expected times of day during which such complementary access will take place;
			 and
							(H)stating that the location to which entry in
			 connection with complementary access is sought was selected either—
								(i)because there is probable cause, on the
			 basis of specific evidence, to believe that information required to be reported
			 regarding a location pursuant to regulations promulgated under this title is
			 incorrect or incomplete, and that the location to be accessed contains evidence
			 regarding that violation; or
								(ii)pursuant to a reasonable general
			 administrative plan based upon specific neutral criteria.
								(3)Content of
			 warrantsA warrant issued
			 under paragraph (2) shall specify the same matters required of an affidavit
			 under that paragraph. In addition, each warrant shall contain the identities of
			 the representatives of the IAEA on the complementary access team and the
			 identities of the representatives or designees of the United States Government
			 required to display identifying credentials under section 222(c).
						224.Prohibited
			 acts relating to complementary accessIt shall be unlawful for any person
			 willfully to fail or refuse to permit, or to disrupt, delay, or otherwise
			 impede, a complementary access authorized by this subtitle or an entry in
			 connection with such access.
				CConfidentiality
			 of information
				231.Protection of
			 confidentiality of informationInformation reported to, or otherwise
			 acquired by, the United States Government under this title or under the
			 Additional Protocol shall be exempt from disclosure under sections 552 of title
			 5, United States Code.
				DEnforcement
				241.Recordkeeping
			 violationsIt shall be
			 unlawful for any person willfully to fail or refuse—
					(1)to establish or maintain any record
			 required by any regulation prescribed under this title;
					(2)to submit any report, notice, or other
			 information to the United States Government in accordance with any regulation
			 prescribed under this title; or
					(3)to permit access to or copying of any
			 record by the United States Government in accordance with any regulation
			 prescribed under this title.
					242.Penalties
					(a)Civil
						(1)Penalty
			 amountsAny person that is
			 determined, in accordance with paragraph (2), to have violated section 224 or
			 section 241 shall be required by order to pay a civil penalty in an amount not
			 to exceed $25,000 for each violation. For the purposes of this paragraph, each
			 day during which a violation of section 224 continues shall constitute a
			 separate violation of that section.
						(2)Notice and
			 hearing
							(A)In
			 generalBefore imposing a
			 penalty against a person under paragraph (1), the head of an executive agency
			 designated under section 211(a) shall provide the person with notice of the
			 order. If, within 15 days after receiving the notice, the person requests a
			 hearing, the head of the designated executive agency shall initiate a hearing
			 on the violation.
							(B)Conduct of
			 hearingAny hearing so
			 requested shall be conducted before an administrative judge. The hearing shall
			 be conducted in accordance with the requirements of section 554 of title 5,
			 United States Code. If no hearing is so requested, the order imposed by the
			 head of the designated agency shall constitute a final agency action.
							(C)Issuance of
			 ordersIf the administrative
			 judge determines, upon the preponderance of the evidence received, that a
			 person named in the complaint has violated section 224 or section 241, the
			 administrative judge shall state his findings of fact and conclusions of law,
			 and issue and serve on such person an order described in paragraph (1).
							(D)Factors for
			 determination of penalty amountsIn determining the amount of any civil
			 penalty, the administrative judge or the head of the designated agency shall
			 take into account the nature, circumstances, extent, and gravity of the
			 violation or violations and, with respect to the violator, the ability to pay,
			 effect on ability to continue to do business, any history of such violations,
			 the degree of culpability, the existence of an internal compliance program, and
			 such other matters as justice may require.
							(E)Content of
			 noticeFor the purposes of
			 this paragraph, notice shall be in writing and shall be verifiably served upon
			 the person or persons subject to an order described in paragraph (1). In
			 addition, the notice shall—
								(i)set forth the time, date, and specific
			 nature of the alleged violation or violations; and
								(ii)specify the administrative and judicial
			 remedies available to the person or persons subject to the order, including the
			 availability of a hearing and subsequent appeal.
								(3)Administrative
			 appellate reviewThe decision
			 and order of an administrative judge shall be the recommended decision and
			 order and shall be referred to the head of the designated executive agency for
			 final decision and order. If, within 60 days, the head of the designated
			 executive agency does not modify or vacate the decision and order, it shall
			 become a final agency action under this subsection.
						(4)Judicial
			 reviewA person adversely
			 affected by a final order may, within 30 days after the date the final order is
			 issued, file a petition in the Court of Appeals for the District of Columbia
			 Circuit or in the Court of Appeals for the district in which the violation
			 occurred.
						(5)Enforcement of
			 final orders
							(A)In
			 generalIf a person fails to
			 comply with a final order issued against such person under this subsection
			 and—
								(i)the person has not filed a petition for
			 judicial review of the order in accordance with paragraph (4), or
								(ii)a court in an action brought under
			 paragraph (4) has entered a final judgment in favor of the designated executive
			 agency,
								the head of the designated
			 executive agency shall commence a civil action to seek compliance with the
			 final order in any appropriate district court of the United States.(B)No
			 reviewIn any such civil
			 action, the validity and appropriateness of the final order shall not be
			 subject to review.
							(C)InterestPayment of penalties assessed in a final
			 order under this section shall include interest at currently prevailing rates
			 calculated from the date of expiration of the 60-day period referred to in
			 paragraph (3) or the date of such final order, as the case may be.
							(b)CriminalAny person who violates section 224 or
			 section 241 may, in addition to or in lieu of any civil penalty which may be
			 imposed under subsection (a) for such violation, be fined under title 18,
			 United States Code, imprisoned for not more than five years, or both.
					243.Specific
			 enforcement
					(a)JurisdictionThe district courts of the United States
			 shall have jurisdiction over civil actions brought by the head of an executive
			 agency designated under section 211(a)—
						(1)to restrain any conduct in violation of
			 section 224 or section 241; or
						(2)to compel the taking of any action required
			 by or under this title or the Additional Protocol.
						(b)Civil
			 Actions
						(1)In
			 generalA civil action
			 described in subsection (a) may be brought—
							(A)in the case of a civil action described in
			 paragraph (1) of such subsection, in the United States district court for the
			 judicial district in which any act, omission, or transaction constituting a
			 violation of section 224 or section 241 occurred or in which the defendant is
			 found or transacts business; or
							(B)in the case of a civil action described in
			 paragraph (2) of such subsection, in the United States district court for the
			 judicial district in which the defendant is found or transacts business.
							(2)Service of
			 processIn any such civil
			 action, process shall be served on a defendant wherever the defendant may
			 reside or may be found.
						EEnvironmental
			 sampling
				251.Notification
			 to Congress of IAEA board approval of wide-area environmental sampling
					(a)In
			 GeneralNot later than 30
			 days after the date on which the Board of Governors of the IAEA approves
			 wide-area environmental sampling for use as a safeguards verification tool, the
			 President shall notify the appropriate congressional committees.
					(b)ContentThe notification under subsection (a) shall
			 contain—
						(1)a description of the specific methods and
			 sampling techniques approved by the Board of Governors that are to be employed
			 for purposes of wide-area sampling; and
						(2)a statement as to whether or not such
			 sampling may be conducted in the United States under the Additional
			 Protocol.
						252.Application of
			 national security exclusion to wide-area environmental samplingIn accordance with Article 1(b) of the
			 Additional Protocol, the United States shall not permit any wide-area
			 environmental sampling proposed by the IAEA to be conducted at a specified
			 location in the United States under Article 9 of the Additional Protocol unless
			 the President has determined and reported to the appropriate congressional
			 committees that—
					(1)the proposed use of wide-area environmental
			 sampling is necessary to increase the capability of the IAEA to detect
			 undeclared nuclear activities in the territory of a non-nuclear-weapon State
			 Party;
					(2)the proposed use of wide-area environmental
			 sampling will not result in access by the IAEA to locations, activities, or
			 information of direct national security significance; and
					(3)the United States—
						(A)has been provided sufficient opportunity
			 for consultation with the IAEA if the IAEA has requested complementary access
			 involving wide-area environmental sampling; or
						(B)has requested under Article 8 of the
			 Additional Protocol that the IAEA engage in complementary access in the United
			 States that involves the use of wide-area environmental sampling.
						253.Application of
			 national security exclusion to location-specific environmental
			 samplingIn accordance with
			 Article 1(b) of the Additional Protocol, the United States shall not permit any
			 location-specific environmental sampling in the United States under Article 5
			 of the Additional Protocol unless the President has determined and reported to
			 the appropriate congressional committees that—
					(1)the proposed use of location-specific
			 environmental sampling will not result in access by the IAEA to locations,
			 activities, or information of direct national security significance; and
					(2)with respect to the proposed use of
			 environmental sampling, the United States—
						(A)has been provided sufficient opportunity
			 for consultation with the IAEA if the IAEA has requested complementary access
			 involving location-specific environmental sampling; or
						(B)has requested under Article 8 of the
			 Additional Protocol that the IAEA engage in complementary access in the United
			 States that involves the use of location-specific environmental
			 sampling.
						FAuthorization of
			 appropriations
				261.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
				
	
		July 20, 2006
		Read twice and placed on the calendar
	
